                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE


 WALTER JOHN MEACHUM, III,                            )
                                                      )
                 Petitioner,                          )
                                                      )
 v.                                                   )   Nos. 3:18-CV-504
                                                      )        3:15-CR-085
 UNITED STATES OF AMERICA,                            )
                                                      )
                 Respondent.                          )


                                  MEMORANDUM OPINION

           Before the Court is Walter John Meachum, III’s (“Petitioner’s”) pro se motion to

 vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. [Doc. 1; Criminal

 Docket (“Crim.”) Doc. 80].1 The United States has responded in opposition. [Doc. 9].

 Petitioner did not file a reply, and the time for doing so has passed.2 See Rule 5(d) of the

 Rules Governing Section 2255 Proceedings for the United States District Courts; see also

 [Doc. 13]. For the reasons below, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 80] will

 be DENIED.

      I.       BACKGROUND

           In September 2015, Petitioner and one co-defendant was charged in an eleven-count

 superseding indictment pertaining to three convenience store/gas station robberies. [Crim.



           1
         Document numbers not otherwise specified refer to the civil docket.
           2
          The Court gave Petitioner a 60-day extension followed by a 30-day extension within
 which to file a reply brief, but he failed to do so. [See Docs. 11 & 13].


Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 1 of 44 PageID #: 70
 Doc. 16]. Petitioner was named in all eleven counts and charged with multiple counts of

 Hobbs Act Robbery, multiples counts of carjacking, multiple counts of discharging a

 firearm during and in relation to a crime of violence, and possessing ammunition as a

 convicted felon. [See id.].

        Petitioner’s counsel arranged for a psychiatric evaluation, then petitioned the Court

 to direct the Bureau of Prisons to conduct a psychological evaluation on Petitioner’s

 competence to stand trial and his sanity at the time of the offenses. [Crim. Docs. 27 & 31].

 Petitioner was sent for restoration August 2016, and in January 2017, a Bureau of Prisons

 forensic psychologist notified the Court that Petitioner was malingering but competent to

 stand trial. [Crim. Docs. 41 & 52]. After receiving another evaluation by a different

 psychologist, Petitioner confirmed that he was “getting his antipsychotic medication” and

 was found competent to stand trial March 2017. [Crim. Doc. 52].

        On June 21, 2017, Petitioner entered into a plea agreement with the government.

 [Crim. Doc. 54]. Petitioner agreed to plead guilty to two counts of using, carrying,

 brandishing and discharging a weapon during in and relation to a crime of violence in

 violation of 18 U.S.C. § 924(c)(1), listed as separate and distinct convictions for violations

 of 18 U.S.C. § 924(c)(1). [See id.] Petitioner also stipulated that he was subject to statutory

 minimum penalties of 10 years for the first offense and 25 years for the second offense for

 a total of 35 years’ imprisonment. [Id.] The plea agreement was signed by Petitioner and

 attorney Benjamin G. Sharp.

        In his plea agreement, Petitioner acknowledged that on April 25, 2015, the Midway

 Market in Speedwell, Tennessee was robbed by an unknown male, later identified as

                                               2

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 2 of 44 PageID #: 71
 Petitioner. Petitioner walked into the business dressed in a black jacket, black shirt, and

 wore a black mask to conceal his face. Petitioner pointed a handgun, believed to be a .38

 revolver, at the store owner and demanded money. After taking the money and a carton of

 Marlboro Red cigarettes, Petitioner took the victim store owner’s cell phone and broke it

 in half. At this time, another victim walked in, observed Petitioner with the gun, and

 quickly ran back out of the store. Petitioner gave chase and fired approximately three

 rounds in the victim’s direction. Petitioner then entered the victim’s Chevrolet S10 pick-

 up truck and fled the location.

        On May 14, 2015, Petitioner robbed the Marathon gas station in LaFollette,

 Tennessee. Petitioner pointed a firearm at several witnesses, then discharged the weapon

 into the counter where one of the bullets struck a twelve-year old female victim. Petitioner

 then went behind the counter, opened the cash register, and stole the money from the

 register. Petitioner encountered numerous people in the parking lot upon exiting the store

 and pointed his weapon at several people sitting in a 2014 grey Toyota Camry in the

 parking lot. Petitioner ordered them out of the vehicle before entering the vehicle and

 fleeing the scene.

        On May 19, 2015, the Petitioner robbed the Pilot convenience store in Heiskell,

 Tennessee. Petitioner was described by victims as acting as if he were on drugs. Petitioner

 entered the business, pointed a handgun at a victim, and demanded money. After, Petitioner

 fired one round from the handgun in the direction of the victim. Petitioner then exited the

 store with an undetermined amount of money and fled in a silver Honda convertible. On

 the same day, the Campbell County Sheriff’s Office received a call reporting a stolen silver

                                              3

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 3 of 44 PageID #: 72
 Honda S2000 convertible. The stolen Honda convertible was later found abandoned in

 Knox County, Tennessee.

        On May 20, 2015, Petitioner and co-defendant were located at the Scottish Inn in

 Rocky Top, Tennessee where Petitioner was arrested for aggravated robbery. A search

 warrant was executed on their hotel room by the Knox County Sheriff’s Office and the

 following items were located: damaged Nokia cellular phone, skeleton mask, Honda key,

 .22 ammunition, an improvised firearm with a .22 barrel, foreign currency, knife, and

 additional miscellaneous items. The Honda key was returned to the victim of the stolen

 Honda, who identified the key as belonging to his recovered Honda convertible. Co-

 defendant identified the defendant as the perpetrator of the Marathon gas station robbery

 and the Pilot convenience store robbery as she went along with him on both robberies. Co-

 defendant stated that she did not know Petitioner was robbing [sic] Marathon gas station

 and did not know he had a gun, but she did know about the Pilot robbery, willingly assisted

 him, and knew that he had the gun. Petitioner had also recently sold a silver Taurus .38

 revolver to another individual. [Id.].

        The Court conducted a change of plea hearing on July 11, 2017, the transcript for

 which is attached as Exhibit A to this memorandum. At the hearing, Petitioner answered

 all questions posed to him clearly and appropriately. [Ex. A]. He stated his full name when

 asked; answered the Court’s questions regarding his education, age, and medical

 treatments; stated his diagnosis; told the Court about the medications he was currently

 taking; and confirmed with the Court that he knew why he was there, what the charges

 against him were, that he wanted to plead guilty, that he understood the rights he was giving

                                              4

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 4 of 44 PageID #: 73
 up by pleading guilty, and that his sentence would be determined by the Court after

 receiving the PSR. [Id. at 2-9, 14-19].

          The revised PSR calculated a criminal history category of IV. [Crim. Doc. 73, ¶ 41].

 There was no offense level determination and Petitioner was subject to the statutory

 minimum terms of imprisonment, 10 years for Count 6 and 25 years for Count 10, to be

 served consecutively. [Id. at ¶¶ 63-66]. The PSR also noted that, but for Petitioner’s plea

 agreement dismissing Counts 2, 4, and 8, he would have been subject to an additional 75

 years, to be served consecutively, in addition to the guideline sentences for the remaining

 counts which were dismissed. [Id. at ¶ 68].

          The government filed a notice of no objections to the PSR. [Crim. Doc. 71].

 Petitioner did not file any objections to the PSR but did file a sentencing memorandum

 through counsel requesting a sentence at the minimum mandatory level of 35 years, citing

 Petitioner’s severe mental health issues and his need for continued mental health treatment.

 [Crim. Doc. 75].

          On November 16, 2017, the Court sentenced Petitioner to the statutory minimum

 sentence, a total of 420 months’ imprisonment and then five years of supervised release.

 [Crim. Doc. 78]. Petitioner did not file a direct appeal, but on November 26, 2018, he filed

 this timely § 2255 motion.

    II.      STANDARD OF REVIEW

          Under § 2255(a), a federal prisoner may move to vacate, set aside, or correct his

 judgment of conviction and sentence if he claims that the sentence was imposed in violation

 of the Constitution or laws of the United States, that the court lacked jurisdiction to impose

                                               5

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 5 of 44 PageID #: 74
 the sentence, or that the sentence is in excess of the maximum authorized by law or is

 otherwise subject to collateral attack. 28 U.S.C. § 2255(a). As a threshold standard, to

 obtain post-conviction relief under § 2255, the motion must allege: (1) an error of

 constitutional magnitude; (2) a sentence imposed outside the federal statutory limits; or

 (3) an error of fact or law so fundamental as to render the entire criminal proceeding

 invalid. Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003); Moss v. United

 States, 323 F.3d 445, 454 (6th Cir. 2003).

        A movant bears the burden of demonstrating an error of constitutional magnitude

 which had a substantial and injurious effect or influence on the criminal proceedings. See

 Reed v. Farley, 512 U.S. 339, 353 (1994) (noting that the Petitioner had not shown that his

 ability to present a defense was prejudiced by the alleged constitutional error); Brecht v.

 Abrahamson, 507 U.S. 619, 637-38 (1993) (addressing the harmless-error standard that

 applies in habeas cases alleging constitutional error). To obtain collateral relief under

 § 2255, a movant must clear a significantly higher hurdle than would exist on direct appeal.

 United States v. Frady, 456 U.S. 152, 166 (1982).

        When a defendant files a § 2255 motion, he must set forth facts which entitle him

 to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285

 F.2d 733, 735 (6th Cir. 1961). A movant must prove that he is entitled to relief by a

 preponderance of evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). A

 motion that merely states general conclusions of law, without substantiating the allegations

 with facts, is without legal merit. Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959);

 United States v. Johnson, 940 F. Supp. 167, 171 (W.D. Tenn. 1996).

                                              6

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 6 of 44 PageID #: 75
        Under Rule 8(a) of the Governing Rules, the Court is to review the answer, any

 transcripts, and records of prior proceedings and any material submitted under Rule 7 to

 determine whether an evidentiary hearing is warranted. Rules Governing Section 2255

 Proceedings, Rule 8(a). If a petitioner presents a factual dispute, then “the habeas court

 must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v.

 United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488

 F.3d 325, 333 (6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s

 allegations cannot be accepted as true because they are contradicted by the record,

 inherently incredible, or conclusions rather than statements of facts.” Valentine, 488 F.3d

 at 333 (quoting Arrendondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)). The Court

 FINDS no need for an evidentiary hearing in the instant case.

    III.   ANALYSIS

        As an initial matter, Petitioner seems to raise two claims in this § 2255 motion: 1)

 ineffective assistance of counsel for “coercing” Petitioner’s guilty plea as Petitioner “could

 NOT have been of sound mind and cognitive after the documented months of involuntary

 administration of a plethora of antipsychotic drugs during his pre-trial confinement and

 plea hearing”, and 2) that Petitioner’s change of plea was not voluntary because of the

 “mind-altering and sedative drugs ‘forcibly’ administered to him” as he could not have

 understood or realized the dire consequences of pleading guilty when under the influence

 of antipsychotic drugs. [Doc. 1; Crim. Doc. 80]. The Court will first address Claim 2, and

 then Claim 1.

        A. Claim 2 – That Petitioner’s Change of Plea was Involuntary

                                               7

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 7 of 44 PageID #: 76
                a. Collateral Attack Waiver

          As a preliminary matter, the Court first notes that Petitioner’s plea agreement

 contains a collateral attack waiver wherein Petitioner agreed not to collaterally attack his

 sentence except for claims of prosecutorial misconduct and ineffective assistance of

 counsel. [Crim. Doc. 54]. When a defendant knowingly, intelligently, and voluntarily

 waives the right to collaterally attack his sentence, he is precluded from bringing such

 claims. Davila v. United States, 258 F.3d 448, 451 (6th Cir. 2001) (citing to United States

 v. Fleming, 239 F.3d 761, 763 (6th Cir. 2001). A waiver in a plea agreement is generally

 considered knowing and voluntary if a defendant testified that his guilty plea was not

 coerced and that he reviewed and understood the agreement terms. Id. An exception to the

 general rule exists if the collateral attack concerns the validity of the waiver itself. In re

 Acosta, 480 F.3d 421, 422 (6th Cir. 2007). However, in situations where the § 2255 motion

 does not articulate a basis for attacking the validity of the waiver, the Sixth Circuit and

 lower courts within the Circuit have upheld collateral attack waivers if the waivers were

 knowing and voluntary. Watson v. United States, 165 F.3d at 486, 489 (6th Cir. 1999);

 United States v. Eversole, No. 6:05-cr-34, 2010 WL 420067, at *2, n.3 (E.D. Ky. Feb. 1,

 2010).

          In this case, Petitioner signed a Plea Agreement containing the following waiver

 provision: “[t]he defendant will not file any motions or pleadings pursuant to 28 U.S.C. §

 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two

 exceptions: The defendant retains the right to file a §2255 motion as to (i) prosecutorial

 misconduct not known to the defendant by the time of the entry of the judgment and (ii)

                                               8

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 8 of 44 PageID #: 77
 ineffective assistance of counsel.” [Cim. Doc. 54, p. 8]. At Petitioner’s change of plea

 hearing, the Court complied with Federal Rule of Criminal Procedure 11(b) and ensured

 that Petitioner understood and was fully informed about the terms of the plea agreement,

 including the appellate waiver. [Ex. A, pp. 5-9, 14-24]. Petitioner's counsel stated that

 Petitioner was competent to enter his plea, and the Court concluded that Petitioner was

 competent to enter a plea and that he did so knowingly and voluntarily. [Id. at 5 & 22].

 Thus, the Court finds that Petitioner’s plea agreement was knowingly and voluntarily made

 and nothing in the Court’s review of the record suggests otherwise.

        Because Petitioner expressly waived the right to collaterally attack his conviction

 except for claims of ineffective assistance of counsel and prosecutorial misconduct, Claim

 2 is barred by the knowing and voluntary waiver contained in the binding Plea Agreement.

 See Davila, 258 F.3d at 451. The Court further notes that this claim is procedurally

 defaulted, because Petitioner failed to raise it on appeal. Except for a claim of ineffective

 assistance of counsel, a federal prisoner’s failure to raise a claim on direct appeal results in

 a procedural default of that claim. Bousley v. United States, 523 U.S. 614, 621 (1998);

 Peveler v. United States, 269 F.3d 693, 698 (6th Cir. 2001). For a federal prisoner to obtain

 review of a defaulted claim in a § 2255 motion, he must show cause to excuse his failure

 to raise the claim previously and actual prejudice resulting from the alleged violation.

 Bousley, 523 U.S. at 622; Peveler, 269 F.3d at 698-700. If a Petitioner cannot show cause

 and prejudice, he may be able to obtain review, if his case falls within a narrow class of

 cases permitting review in order to prevent a fundamental miscarriage of justice, such as

 when new evidence shows that a constitutional violation has probably resulted in a

                                                9

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 9 of 44 PageID #: 78
  conviction of one who is actually innocent. Bousley, 523 U.S. at 622-23, citing Murray v.

  Carrier, 477 U.S. 478, 495-96 (1986). Here, Petitioner has not attempted to show cause or

  prejudice for his failure to raise this claim on direct appeal, nor has he attempted to show

  that he was actually innocent.

         Accordingly, Petitioner’s Claim 2 will be DENIED as barred by his collateral attack

  waiver and procedurally defaulted. However, as discussed below, this claim alternatively

  fails on the merits.

                b. Merits

         Petitioner claims that he was mentally incompetent to change his plea. However, as

  the Supreme Court has explained, “[s]olemn declarations in open court carry a strong

  presumption of verity. The subsequent presentation of conclusory allegations unsupported

  by specifics is subject to summary dismissal, as are contentions that in the face of the record

  are wholly incredible.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). The record flatly

  contradicts Petitioner’s specific claims that 1) he was forcibly medicated against his will,

  2) that he was overmedicated and barely knew his own name or where he was at his

  sentencing and change of plea hearings, and 3) that he was incompetent to stand trial.

         First, Petitioner claims he was forcibly medicated against his will. This allegation is

  contradicted by the record as there is no record of Petitioner refusing medication or stating

  that he was receiving medication against his will. On the contrary, when Petitioner told the

  Court about his mental health issues and his medication at his change of plea hearing he

  did not indicate that he was taking the medications against his will. [See Ex. A, pp. 4-5].

  Neither was there any indication from the Bureau of Prisons that Petitioner ever expressed

                                                10

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 10 of 44 PageID #: 79
  a desire to refuse his medication. [See Crim. Docs. 40, 41, 44, 48, & 52]. At his sentencing

  hearing, Petitioner read a letter which he had written to the Court and stated, “He [the

  doctor] also began prescribing me medicine that was supposed to help me. I still take it to

  this day…” [Crim. Doc. 89, p. 9]. At no point during the sentencing hearing or any other

  hearing or pleading on the record does Petitioner state or imply that he was being forced to

  take any medication against his will or that he did not wish to take anti-psychotic

  medication. [Crim. Docs. 27, 40, 52, 75, & 89; Ex. A]. As the record directly contradicts

  Petitioner’s allegation that he was forcibly medicated against his will, it is not credited by

  the Court. Blackledge, 431 U.S. at 74.

         Second, Petitioner claims that he was unaware of his name or where he was during

  his change of plea and at sentencing, and describes himself as “in a catatonic state of mind

  and a walking zombie.” [Doc. 2, p. 9]. Petitioner also states:

                during his sentencing hearing, Petitioner Meachum went so far as to advise
                the Court that his wife was sitting in the courtroom and was there for the sold
                [sic] purpose of speaking in [sic] his behalf. A review of Petitioner’s [PSR]
                and other penal records will conclusively reveal that Petitioner has never
                been married and was obviously suffering the side effects of the
                antipsychotic drugs being administered causing him to hallucinate.

  (emphasis in original). This allegation is in direct contrast with the record. At Petitioner’s

  competency hearing, change of plea hearing, and at sentencing, he answered the Court’s

  questions clearly and directly. [Crim. Docs. 52 & 89; Ex. A]. Further the Court made

  findings based on its own observations of Petitioner in the courtroom in determining

  whether Petitioner was competent. [Crim. Docs. 52 & 89]. There is no indication in the

  record that Petitioner was “catatonic” or a “walking zombie” after he was determined to be


                                               11

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 11 of 44 PageID #: 80
  competent to stand trial. [See Crim. Doc. 89; see also Ex. A]. Further, Petitioner’s argument

  regarding his “wife” is also contradicted by the record and not credited. Blackledge, 431

  U.S. at 74. At sentencing, Petitioner read a letter that he had written to the Court wherein

  he stated, “Here in the past year, though, I met my imaginary friend Jenny, and she’s been

  with me since last November, and she’s my faithful, loving wife.” [Crim. Doc. 89, p. 10].

  Petitioner continues to refer to Jenny throughout the letter as his “imaginary wife” and does

  not claim that she is a real person or that she is in the courtroom to speak on Petitioner’s

  behalf. [Id. at 10-11]. Thus, Petitioner’s allegation is directly contradicted by the record

  and is not credited. Blackledge, 431 U.S. at 74.

         Finally, Petitioner claims that he was incompetent to stand trial and the Court erred

  in determining that Petitioner was competent. A defendant's competence to enter a guilty

  plea is measured under the same standard applicable to competence to stand trial. Godinez

  v. Moran, 509 U.S. 389, 397-98 (1993). The Court must find a defendant not competent to

  stand trial if “the court finds by a preponderance of the evidence that the defendant is

  presently suffering from a mental disease or defect rendering him mentally incompetent to

  the extent that he is unable to understand the nature and consequences of the proceedings

  against him or to assist properly in his defense.” 18 U.S.C. § 4241(d). The Supreme Court

  has framed the standard as “whether the defendant has ‘sufficient present ability to consult

  with his lawyer with a reasonable degree of rational understanding’ and has ‘a rational as

  well as factual understanding of the proceedings against him.’ ” Godinez, 509 U.S. at 396,

  113 S.Ct. 2680 (quoting Dusky v. United States, 362 U.S. 402, 402 (1960)); accord Mallett



                                               12

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 12 of 44 PageID #: 81
  v. United States, 334 F.3d 491, 494-95 (6th Cir. 2003); see also United States v. Heth, 338

  F. App'x 489, 496 (6th Cir. 2009).

         The record shows that Petitioner was coherent, answered the Court’s questions

  clearly, and displayed rationality and understanding at his hearings after he was restored.

  [Crim. Docs. 52 & 89; Ex. A]. The record indicates that Petitioner was evaluated by at least

  three doctors, and that Petitioner did not dispute the findings of the Bureau of Prisons

  evaluation that Petitioner was competent to stand trial. [Crim. Doc. 52, pp. 1-3]. As the

  record directly contradicts Petitioner’s claim, his claim is not credited. Blackledge, 431

  U.S. at 74.

         Because Petitioner’s claims are directly contradicted by the record and are not

  credited, his claim fails to provide a basis for which § 2255 relief may be granted.

         B. Claim 1 – Ineffective Assistance of Counsel

         As discussed above, Petitioner’s claim of ineffective assistance of counsel is not

  barred by his collateral attack waiver. The Sixth Amendment provides that “[i]n all

  criminal prosecutions, the accused shall enjoy the right . . . to have the assistance of counsel

  for his defense.” U.S. Const. amend. VI. A criminal defendant’s Sixth Amendment right to

  counsel necessarily implies the right to “reasonably effective assistance” of counsel.

  Strickland v. Washington, 466 U.S. 668, 687 (1984). Under the Strickland standard for

  proving ineffective assistance of counsel, a movant must show: (1) that counsel’s

  performance was deficient; and (2) that the deficient performance prejudiced the defense.

  Id.



                                                13

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 13 of 44 PageID #: 82
         To prove deficient performance, the movant must show “that counsel made errors

  so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

  the Sixth Amendment.” Id. The appropriate measure of attorney performance is

  “reasonableness under prevailing professional norms.” Id. at 688. A movant asserting a

  claim of ineffective assistance of counsel must “identify the acts or omissions of counsel

  that are alleged not to have been the result of reasonable professional judgment.” Id. at 690.

  The evaluation of the objective reasonableness of counsel’s performance must be made

  “from counsel’s perspective at the time of the alleged error and in light of all the

  circumstances, and the standard of review is highly deferential.” Kimmelman v. Morrison,

  477 U.S. 365, 381 (1986). It is strongly presumed that counsel’s conduct was within the

  wide range of reasonable professional assistance. Strickland, 466 U.S. at 690.

         The prejudice prong “requires showing that counsel’s errors were so serious as to

  deprive the defendant of a fair trial, a trial whose result is unreliable.” Id. at 687. The

  movant must demonstrate “a reasonable probability that, but for counsel’s unprofessional

  errors, the result of the proceeding would have been different[.]” Id. at 703. Counsel is

  constitutionally ineffective only if a performance below professional standards caused the

  defendant to lose what he “otherwise would probably have won.” United States v. Morrow,

  977 F.2d 222, 229 (6th Cir. 1992).

         Petitioner’s claim accuses his attorney of providing ineffective assistance at the plea

  stage. [Docs. 1, 2]. “A guilty plea is open to attack on the ground that counsel did not

  provide the defendant with ‘reasonably competent advice.’” Cuyler v. Sullivan, 446 U.S.

  335, 344 (1980) (quoting McMann v. Richardson, 397 U.S. 759, 770-71 (1970)). As noted,

                                               14

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 14 of 44 PageID #: 83
  in the guilty-plea context, the Supreme Court employs the same two-part standard for

  ineffectiveness that was developed in Strickland. See Hill, 474 U.S. at 58-59. That is, a

  petitioner must demonstrate that (1) his attorney's performance was outside the range of

  competence demanded of attorneys in the criminal context, and (2) the professionally

  unreasonable performance prejudiced him. To show prejudice in the context of a guilty

  plea, a petitioner “must show that there is a reasonable probability that, but for counsel’s

  errors, he would not have pleaded guilty and would have insisted on going to trial.” Id. at

  59.

         Petitioner’s primary argument for ineffective assistance of counsel is that his

  counsel coerced Petitioner’s guilty plea knowing that Petitioner could not have been of

  sound mind after being involuntarily administered antipsychotic medication. [Doc. 2, p. 7].

  First, this claim lacks specific factual support for the allegation as it fails to state how

  Petitioner’s counsel “coerced” him into pleading guilty and merely makes a conclusory

  allegation that “attorney Sharp continued to uncaringly and ineffectually coerce his hapless

  and catatonic client to enter a plea of guilty…” [Id. at 10]. As a result, the Court can reject

  this contention as insufficient to sustain the motion. See Ushery v. United States, No. 20-

  5292, 2020 U.S. App. LEXIS 21840, at *3–4 (6th Cir. July 14, 2020).

         Second, Petitioner’s arguments fail at Strickland’s second step. Petitioner lists

  conclusory allegations regarding his counsel’s alleged ineffectiveness but does not show

  how he was prejudiced by any of them. [Doc. 2, pp. 13-14]. Petitioner claims that his

  counsel failed to investigate the facts of the case and failed to discuss and exchange views

  regarding the entering of the plea agreement, but does not claim that the factual basis was

                                                15

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 15 of 44 PageID #: 84
  not as presented to the Court and agreed to in the Plea Agreement or that Petitioner would

  have proceeded to trial but for counsel’s mis-advice. [Id. at 13]. Petitioner claims that

  counsel was ineffective for failing to explain the consequences of pleading guilty, the

  consequences of the sentencing guidelines, the consequences of mandatory/minimum

  sentences, and the nature of the charges. [Id. at 13-14] However, Petitioner cannot show

  prejudice as the record shows that these consequences were explained to him by the Court

  at his change of plea hearing before the Court accepted his change of plea and again at

  sentencing. [Ex. A; Crim. Doc. 89].

         Petitioner also claims his counsel was ineffective for failing to follow-up and

  arrange a court ordered independent psychologist evaluation in a timely manner and failing

  to assert the right to a speedy trial as Petitioner was held 30 months before a trial/plea had

  taken place.3 Petitioner has failed to show ineffectiveness as to these claims because the

  record indicates that Petitioner did receive multiple psychological evaluations, court-

  ordered and independent, [See Crim. Doc. 52], and the delay in trial was properly excluded

  by the Court under the Speedy Trial Act as Petitioner was being evaluated to determine his

  competency to stand trial, thus his counsel had no basis to allege a speedy-trial violation.

  [See id.]; see also Mapes v. Coyle, 171 F.3d 408, 413 (6th Cir. 1999) (“[c]ounsel could not

  be constitutionally ineffective for failing to raise . . . meritless arguments.”).


  3
    Petitioner also raises conclusory allegations that his appellate counsel was ineffective, and that
  the Court and the prosecutor denied his right of access to the courts and equal protection. [Doc. 2,
  p. 14]. Petitioner did not file an appeal, so he was not appointed appellate counsel, neither has
  Petitioner provided any factual support regarding his access to the Court claim. Accordingly, the
  Court rejects these claims as they lack any factual support. See Ushery, 2020 U.S. App. LEXIS
  21840, at *3–4.
                                                  16

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 16 of 44 PageID #: 85
           Further, even if Petitioner had provided specific allegations of his counsel’s conduct

  and prejudice, the motion would still be denied. As discussed above, Petitioner’s claim that

  he was incompetent to stand trial or plead guilty is directly contradicted by the record and

  is not credited. See Blackledge, 431 U.S. at 74. Further, Petitioner has not alleged that he

  would not have pled guilty or proceeded to trial but for counsel’s mis-advice. Petitioner

  thus cannot bear his burden of showing “a reasonable probability that, but for counsel’s

  unprofessional errors, the result of the proceeding would have been different.” Strickland,

  466 U.S. at 694.

           Accordingly, Petitioner’s Claim 1 will be DENIED as the record directly

  contradicts Petitioner’s claims, and Petitioner has not shown that he was prejudiced by any

  alleged ineffectiveness of counsel.

     IV.      CONCLUSION

           For the reasons above, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 80] will be

  DENIED and DISMISSED.

     V.       CERTIFICATE OF APPEALABILITY

           Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

  appealability should be granted. A certificate should issue if a petitioner has demonstrated

  a “substantial showing of a denial of a constitutional right.” Id. The district court must

  “engage in a reasoned assessment of each claim” to determine whether a certificate is

  warranted. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Each issue must be

  considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

  U.S. 473 (2000). Id.

                                                 17

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 17 of 44 PageID #: 86
         A petitioner whose claims have been rejected on the merits satisfies the

  requirements of § 2253(c) by showing that jurists of reason would find the assessment of

  the claims debatable or wrong. Slack, 529 U.S. at 484. A petitioner whose claims have been

  rejected on a procedural basis must demonstrate that reasonable jurists would debate the

  correctness of the Court’s procedural ruling. Id.; Porterfield v. Bell, 258 F.3d 484, 485-86

  (6th Cir. 2001). Having examined Petitioner’s claims under the Slack standard, the Court

  finds that reasonable jurists could not find that the dismissal of those claims was debatable

  or wrong. Therefore, the Court will DENY issuance of a certificate of appealability.

         A separate judgment will enter.

            IT IS SO ORDERED.

                                                           ENTER:

                                                                s/ Leon Jordan
                                                           United States District Judge




                                               18

Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 18 of 44 PageID #: 87
                EXHIBIT

                                   A


Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 19 of 44 PageID #: 88
   1                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
   2                       AT KNOXVILLE, TENNESSEE

   3   UNITED STATES OF AMERICA,           )
                                           )
   4               Government,             )
                                           )
   5   vs.                                 ) Case No. 3:15-cr-85
                                           )
   6   WALTER JOHN MEACHUM, III,           )
                                           )
   7               Defendant.              )

   8                      CHANGE OF PLEA PROCEEDINGS
                    BEFORE THE HONORABLE PAMELA L. REEVES
   9
                                  July 11, 2017
  10                          1:33 p.m. to 1:57 p.m.

  11   APPEARANCES:

  12               ON BEHALF OF THE GOVERNMENT:

  13                CYNTHIA F. DAVIDSON, ESQ.
                    MS. BRITTANY SIMS (Extern)
  14                U.S. DEPARTMENT OF JUSTICE
                    OFFICE OF U.S. ATTORNEY
  15                800 Market Street
                    Suite 211
  16                Knoxville, TN 37902

  17
                   ON BEHALF OF THE DEFENDANT:
  18
                    BENJAMIN SHARP, ESQ.
  19                FEDERAL DEFENDER SERVICES OF EASTERN
                    TENNESSEE, INC.
  20                800 South Gay Street
                    Suite 2400
  21                Knoxville, TN 37929

  22   REPORTED BY:

  23   Teresa S. Grandchamp, RMR, CRR
       P.O. Box 1362
  24   Knoxville, Tennessee 37901
       (865) 244-0454
  25



Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 20 of 44 PageID #: 89
                                                                                   2

           1             THE COURTROOM DEPUTY:         All rise.

           2             The United States District Court for the

           3   Eastern District of Tennessee is now open pursuant to

           4   adjournment.     The Honorable Pamela Reeves, United States

           5   District Judge, presiding.

           6             Please come to order and be seated.

           7             THE COURT:      Good afternoon.

           8             MS. SIMS:     Good afternoon.

           9             MR. SHARP:      Good afternoon.

01:33PM   10             THE COURT:      Miss Archer, if you'll call our

          11   next case, please.

          12             THE COURTROOM DEPUTY:         Yes, Your Honor.

          13             We're here for a change of plea in 3:15-cr-85,

          14   Defendant No. 1, United States of America versus Walter

          15   John Meachum, III.

          16             Is the government present and ready to proceed?

          17             MS. SIMS:     Present and ready, Your Honor.

          18             THE COURTROOM DEPUTY:         Is the defendant present

          19   and ready to proceed?

01:33PM   20             MR. SHARP:      Yes, Your Honor.

          21             THE COURT:      Mr. Sharp, if you'll ask your

          22   client to come with you, please, up to the lectern.

          23             (The defendant was thereupon duly sworn.)

          24             THE COURT:      Mr. Meachum, good afternoon.

          25             THE DEFENDANT:       Good afternoon.



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 21 of 44 PageID #: 90
                                                                                   3

           1             THE COURT:      Mr. Meachum, I've been informed

           2   that you wish to change your plea to a plea of guilty;

           3   is that correct?

           4             THE DEFENDANT:       Yes, ma'am.

           5             THE COURT:      All right.     I'm going to ask if

           6   you'll get a little closer to the microphone and speak

           7   up a little bit so that our court reporter can hear you.

           8             Now, Mr. Meachum, before I can accept your

           9   guilty plea, there are a number of questions that I must

01:34PM   10   ask you to assure that your plea is a valid one.

          11             Do you understand that you are now under oath,

          12   and if you answer any of my questions falsely, your

          13   answers may be used against you in another prosecution

          14   for making a false statement or committing perjury?

          15             THE DEFENDANT:       Yes.    Yes, ma'am.

          16             THE COURT:      Will you give us your full name,

          17   please.

          18             THE DEFENDANT:       Walter John Meachum, III.

          19             THE COURT:      Are you known by any other names or

01:34PM   20   nicknames?

          21             THE DEFENDANT:       No.

          22             THE COURT:      How old are you?

          23             THE DEFENDANT:       23.

          24             THE COURT:      How far did you go in school?

          25             THE DEFENDANT:       The 11th grade.



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 22 of 44 PageID #: 91
                                                                                    4

           1             THE COURT:      Now, Mr. Meachum, have you ever

           2   been treated for any mental illness or addiction to

           3   narcotic drugs of any kind?

           4             THE DEFENDANT:       Yes, ma'am.

           5             THE COURT:      Tell me about those treatments,

           6   please.

           7             THE DEFENDANT:       The mental health treatment.

           8             MS. SIMS:     When was that?

           9             THE DEFENDANT:       My whole life.       Since I was in

01:35PM   10   the fifth grade.

          11             THE COURT:      And what kind of diagnosis do you

          12   have?

          13             THE DEFENDANT:       Paranoid schizophrenic.

          14             THE COURT:      Okay.    Are you on medication for

          15   that diagnosis?

          16             THE DEFENDANT:       Yes, ma'am.

          17             THE COURT:      And do you take that medication

          18   now?

          19             THE DEFENDANT:       Yes, ma'am.

01:35PM   20             THE COURT:      So if you will please tell me what

          21   types of medication you have taken in the last 24 hours.

          22             THE DEFENDANT:       Seroquel, Risperdal, Effexor,

          23   cogentin, and Ativan.

          24             THE COURT:      All right.     And, Mr. Meachum,

          25   that's a pretty significant combination of drugs.               Is



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 23 of 44 PageID #: 92
                                                                                   5

           1   there anything about any of those medications that you

           2   have taken in the last 24 hours that prevent you from

           3   understanding what's going on here today?

           4             THE DEFENDANT:       No, ma'am.

           5             THE COURT:      So you know why you're here?

           6             THE DEFENDANT:       Yes, ma'am.

           7             THE COURT:      And you know what's happening here

           8   today?

           9             THE DEFENDANT:       Yes, ma'am.

01:35PM   10             THE COURT:      Now, Mr. Sharp, do you consider

          11   your client to be competent to enter a guilty plea

          12   today?

          13             MR. SHARP:      Yes, Your Honor.

          14             THE COURT:      Now, Mr. Meachum, did you receive a

          15   copy of the superseding indictment in this case?

          16             THE DEFENDANT:       Yes, ma'am.

          17             THE COURT:      And have you had ample opportunity

          18   to discuss the charges against you and your case with

          19   your lawyer?

01:36PM   20             THE DEFENDANT:       Yes, ma'am.

          21             THE COURT:      Have you told your lawyer

          22   everything you know about this case?

          23             THE DEFENDANT:       Yes, ma'am.

          24             THE COURT:      And do you believe that Mr. Sharp

          25   is fully aware of all the facts upon which those charges



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 24 of 44 PageID #: 93
                                                                                   6

           1   are based?

           2             THE DEFENDANT:       Yes, ma'am.

           3             THE COURT:      Has your lawyer advised you of the

           4   nature and the meaning of these charges?

           5             THE DEFENDANT:       Yes, ma'am.

           6             THE COURT:      Has your lawyer explained to you

           7   the meaning of any words in the superseding indictment

           8   that you might not have understood?

           9             THE DEFENDANT:       No, ma'am.

01:36PM   10             THE COURT:      All right.     Let me ask that

          11   question again.

          12             What I want to know is:         Were there any words

          13   in the indictment or the superseding indictment that you

          14   didn't understand?

          15             THE DEFENDANT:       No, ma'am.

          16             THE COURT:      So you feel like you know exactly

          17   what you're being charged with as a result of that

          18   indictment?

          19             THE DEFENDANT:       Yes, ma'am.

01:37PM   20             THE COURT:      And, Mr. Sharp, do you agree that

          21   you've had the opportunity to explain the meaning of any

          22   words in the superseding indictment to Mr. Meachum?

          23             MR. SHARP:      Yes, Your Honor.

          24             THE COURT:      Has your lawyer specifically

          25   advised you as to every element of the offenses that the



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 25 of 44 PageID #: 94
                                                                                   7

           1   government must prove beyond a reasonable doubt in order

           2   to obtain a conviction?

           3              THE DEFENDANT:      Yes, ma'am.

           4              THE COURT:     And has your lawyer advised you as

           5   to any potential defenses that you may have to these

           6   charges?

           7              THE DEFENDANT:      Yes, ma'am.

           8              THE COURT:     Has your lawyer explained the terms

           9   of the plea agreement to you?

01:37PM   10              THE DEFENDANT:      Yes, ma'am.

          11              THE COURT:     Now, Mr. Meachum, as you stand here

          12   in this court this afternoon, are you satisfied with

          13   your lawyer's advice and his representation of you?

          14              THE DEFENDANT:      Yes, ma'am.

          15              THE COURT:     Mr. Sharp, are you satisfied that

          16   your client understands the charges, the elements of the

          17   offenses that are being charged, and the legal meaning

          18   of the words used in the superseding indictment?

          19              MR. SHARP:     Yes, Your Honor.

01:38PM   20              THE COURT:     Mr. Meachum, when a person enters a

          21   guilty plea, they are giving up some valuable

          22   constitutional rights.        I'm going to ask you some

          23   questions to ensure that you know what constitutional

          24   rights you're giving up.

          25              Do you understand that you have the right to



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 26 of 44 PageID #: 95
                                                                                   8

           1   plead not guilty to any offense charged against you and

           2   to persist in that plea?

           3             THE DEFENDANT:       Yes, ma'am.

           4             THE COURT:      Do you also understand that you

           5   would then have the right to a trial by jury, during

           6   which you would also have the right to the assistance of

           7   counsel for your defense?

           8             THE DEFENDANT:       Yes, ma'am.

           9             THE COURT:      And you understand you would have

01:38PM   10   the right to see and hear all of the witnesses?

          11             THE DEFENDANT:       Yes, ma'am.

          12             THE COURT:      And have them cross-examined?

          13             THE DEFENDANT:       Yes, ma'am.

          14             THE COURT:      And you understand you would have

          15   the right on your own part not to testify unless you

          16   chose to do so?

          17             THE DEFENDANT:       Yes, ma'am.

          18             THE COURT:      And that, finally, you would have

          19   the right to the issuance of subpoenas or compulsory

01:39PM   20   process that could compel the attendance of witnesses

          21   who might testify on your behalf?

          22             THE DEFENDANT:       Yes, ma'am.

          23             THE COURT:      Now, Mr. Meachum, do you understand

          24   that by entering a plea of guilty, if I accept that

          25   plea, there will be no trial, and you will have given up



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 27 of 44 PageID #: 96
                                                                                   9

           1   the right to a trial of any kind, as well as the other

           2   rights associated with a trial that I have just

           3   described to you?

           4             THE DEFENDANT:       Yes, ma'am.

           5             THE COURT:      And, sir, do you also understand

           6   that you'll be giving up the right not to be compelled

           7   to incriminate yourself?

           8             THE DEFENDANT:       Yes, ma'am.

           9             THE COURT:      And that, finally, you're giving up

01:39PM   10   the right to require that the United States prove you

          11   guilty beyond a reasonable doubt?

          12             THE DEFENDANT:       Yes, ma'am.

          13             THE COURT:      Mr. Meachum, has any person,

          14   including an officer or agent of the government, put any

          15   pressure on you, mental or physical, to force you to

          16   plead guilty?

          17             THE DEFENDANT:       No, ma'am.

          18             THE COURT:      And other than the plea agreement,

          19   has any officer or agent of the government promised or

01:40PM   20   suggested that you will receive a lighter sentence or

          21   some other form of leniency if you plead guilty?

          22             THE DEFENDANT:       No, ma'am.

          23             THE COURT:      Mr. Sharp, does your client want to

          24   waive reading of the indictment?

          25             MR. SHARP:      He will waive reading.



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 28 of 44 PageID #: 97
                                                                                   10

           1              THE COURT:     Very well.     I'm going to allow the

           2   two of you to return to counsel table.            And I'm going to

           3   ask Miss Sims if she will come forward.

           4              Miss Sims, on behalf of the government, will

           5   you please explain to Mr. Meachum the essential elements

           6   which the government must prove in order to establish

           7   his guilt of the charges set forth in the superseding

           8   indictment, the maximum and minimum penalties that are

           9   provided by law for the charged offenses, and the

01:40PM   10   factual basis for the plea, all of which are contained

          11   in the plea agreement that has been signed by

          12   Mr. Meachum in this case and entered into the record as

          13   Document 54.

          14              MS. SIMS:     Yes, Your Honor.

          15              The essential elements of the crime are as

          16   follows:    Count Six:     One, the defendant knowingly used,

          17   carried, brandished, and disarmed -- discharged a

          18   firearm; two, during and in relation to a crime of

          19   violence; and, three, for which he may be prosecuted in

01:41PM   20   a court of the United States.

          21              Count Ten:     One, the defendant knowingly used,

          22   carried, brandished, and discharged a firearm aided and

          23   abetted by another; two, during and in relation to a

          24   crime of violence; and, three, for which he may be

          25   prosecuted in a court in the United States.



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 29 of 44 PageID #: 98
                                                                                    11

           1             Count Six:      The maximum -- excuse me.          The

           2   maximum punishment for this offense is a term of

           3   imprisonment of at least ten years up to life, which

           4   must be served consecutive to any other imprisonment, a

           5   fine of up to $250,000, a term of supervised release of

           6   up to five years, and a $100 special assessment.

           7             Count Ten:      The maximum punishment for this

           8   offense is a term of imprisonment of at least 25 years

           9   up to life, which must be served consecutive to any

01:42PM   10   other imprisonment, a fine of up to $250,000, a term of

          11   supervised release of up to five years, and a $100

          12   mandatory special assessment.

          13             The defendant agrees and stipulates to the

          14   following facts:      On April 25th, 2015, the Midway Market

          15   located at 9145 Highway 63, Speedwell, Tennessee was

          16   robbed.   According to the victim store owner, an unknown

          17   male robber, later identified as the defendant, walked

          18   into the business dressed in a black jacket and black

          19   shirt and wore a black mask to conceal his face.               The

01:42PM   20   defendant pointed a handgun, believed to be a .38

          21   revolver at the victim and demanded money.             After taking

          22   the money and a carton of Marlboro Red cigarettes, the

          23   defendant took the victim store owner's cell phone and

          24   broke it in half.      At this time, another victim walked

          25   into the business.      This victim observed the defendant



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 30 of 44 PageID #: 99
                                                                                      12

           1   with the gun and quickly ran back out of the store.                   The

           2   defendant chased the victim out the door and fired

           3   approximately three rounds in his direction.              The

           4   defendant then entered the victim's Chevrolet S-10

           5   pickup truck and fled the location.

           6               On May 14th, 2015, the defendant robbed the

           7   Marathon gas station located at 4270 General Carl W.

           8   Stiner Highway, LaFollette, Tennessee.             Defendant

           9   pointed the firearm at several witnesses and then

01:43PM   10   discharged the weapon into the counter.             When he fired

          11   the gun, one of the bullets struck a 12-year-old female

          12   victim.     The defendant then went behind the counter,

          13   opened the cash register and stole the money from the

          14   register.     The defendant exited the store and

          15   encountered numerous people in the parking lot.                 The

          16   defendant pointed his weapon at several people sitting

          17   in a 2014 gray Toyota Camry which was parked in the

          18   store parking lot and ordered them out of the vehicle.

          19   Once they got out of the vehicle, the defendant entered

01:43PM   20   the vehicle and fled the location.

          21               On May 19th, 2015, the defendant robbed the

          22   Pilot convenient store located at 1915 East Raccoon

          23   Valley Road, Heiskell, Tennessee.           The robber was

          24   described as an unknown white male standing

          25   approximately five foot ten inches to six feet tall and



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 31 of 44 PageID #: 100
                                                                                    13

           1   weighing approximately 150 to 160 pounds.              Witnesses

           2   advised that the robber wore a black hooded sweater,

           3   white shirt, blue jeans, black tennis shoes, and a skull

           4   mask and dark gloves, and the robber acted as if he were

           5   on drugs.    A victim stated the robber entered the

           6   business, pointed what appeared to be a handgun at her

           7   and demanded money.       Following the demand for money, the

           8   robber fired one round from the handgun in the direction

           9   of the victim.      The victim -- the victim advised the

01:44PM   10   robber exited the store with an undetermined amount of

          11   money and fled in a silver Honda convertible.

          12               On the same day as the Pilot convenience store

          13   robbery, the Campbell County Sheriff's Office received a

          14   complaint call reporting a stolen silver Honda s2000

          15   convertible.     The stolen Honda convertible was later

          16   found abandoned in Knox County, Tennessee.

          17               On May 20th, 2015, the defendant and

          18   co-defendant Hanna Michelle Blackwell were located at

          19   the Scottish Inn located at 530 North Main Street, Room

01:45PM   20   3, Rocky Top, Tennessee.         The defendant was arrested for

          21   aggravated robbery.       A search warrant was executed on

          22   their hotel room by the Knox County Sheriff's Office and

          23   the following items were located:           Damaged Nokia

          24   cellular phone, skeleton masks, Honda key, .22

          25   ammunition, an improvised firearm with a .22 barrel,



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 32 of 44 PageID #: 101
                                                                                    14

           1   foreign currency, knife, and additional miscellaneous

           2   items.     The Honda key was returned to the victim of the

           3   stolen Honda who identified the key as belonging to his

           4   recovered Honda convertible.          To confirm, he

           5   successfully utilized the key to start the vehicle.

           6               Blackwell identified the defendant as the

           7   perpetrator of the Marathon gas station robbery and the

           8   Pilot convenience store robbery.           She further admitted

           9   she went along with him on both robberies.              Blackwell

01:45PM   10   stated that she did not know he was robbing the Marathon

          11   gas station and did not know he had a gun, but she

          12   admitted knowing about the Pilot robbery and willingly

          13   assisting him.      She admitted knowing that he had a gun.

          14               Follow-up interviews revealed information that

          15   the defendant had recently sold a silver Taurus 38

          16   revolver to another individual.

          17               THE COURT:    Thank you, Miss Sims.

          18               Now, Mr. Meachum, did you hear what Miss Sims

          19   says that you did in this case?

01:46PM   20               THE DEFENDANT:     Yes, ma'am.

          21               THE COURT:    And do you agree that this is what

          22   you did?

          23               THE DEFENDANT:     Yes, ma'am.

          24               THE COURT:    So, Mr. Meachum, in response to the

          25   charge set forth in Count Six of the Superseding



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 33 of 44 PageID #: 102
                                                                                    15

           1   Indictment charging you with using, carrying,

           2   brandishing, and discharging a weapon during and in

           3   relation to a crime of violence in violation of 18

           4   United States Code § 924(c)(1), how do you plead, sir;

           5   guilty or not guilty?

           6              THE DEFENDANT:      Guilty.

           7              THE COURT:     Now, Mr. Meachum, do you understand

           8   what you're pleading guilty to?

           9              THE DEFENDANT:      Yes, ma'am.

01:46PM   10              THE COURT:     And are you offering to plead

          11   guilty because you are, in fact, guilty?

          12              THE DEFENDANT:      Yes, ma'am.

          13              THE COURT:     Then in response to the charge set

          14   forth in Count Ten of the Superseding Indictment

          15   charging you with using, carrying, brandishing, and

          16   discharging a weapon during and in relation to a crime

          17   of violence while aided and abetted by another in

          18   violation of 18 United States Code § 924(c)(1) through

          19   (2), how do you plead?

01:47PM   20              THE DEFENDANT:      Guilty.

          21              THE COURT:     And, once again, do you understand

          22   what you're pleading guilty to?

          23              THE DEFENDANT:      Yes, ma'am.

          24              THE COURT:     And are you offering to plead

          25   guilty because you are, in fact, guilty?



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 34 of 44 PageID #: 103
                                                                                    16

           1              THE DEFENDANT:      Yes, ma'am.

           2              THE COURT:     Now we're going to talk a little

           3   bit about what to expect during the sentencing phase.

           4              Do you understand that I may order you to make

           5   restitution to any victim of this offense?

           6              THE DEFENDANT:      Yes, ma'am.

           7              THE COURT:     And do you further understand that

           8   I may order you to forfeit certain property to the

           9   government?

01:47PM   10              THE DEFENDANT:      Yes, ma'am.

          11              THE COURT:     Now, Mr. Meachum, if I accept your

          12   guilty plea, you will be adjudged guilty of a felony,

          13   and this may deprive you in some states of valuable

          14   civil rights, such as the right to vote, the right to

          15   hold public office, the right to serve on a jury, and

          16   the right to possess any kind of firearms and

          17   ammunition.     Are you aware of that fact?

          18              THE DEFENDANT:      Yes, ma'am.

          19              THE COURT:     Mr. Meachum, I must advise you that

01:48PM   20   I will consider the applicable sentencing guidelines,

          21   but I may depart from those guidelines under certain

          22   circumstances.

          23              Has Mr. Sharp, your attorney, discussed with

          24   you the possible application of the sentencing

          25   guidelines to your case?



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 35 of 44 PageID #: 104
                                                                                    17

           1               THE DEFENDANT:     Yes, ma'am.

           2               THE COURT:    I must also further advise you that

           3   if I accept your plea of guilty, your sentence may be

           4   enhanced or increased due to any prior convictions that

           5   you may have; are you aware of that fact?

           6               THE DEFENDANT:     Yes, ma'am.

           7               THE COURT:    And do you also realize that if I

           8   accept your plea of guilty, a judgment of conviction

           9   will result, and that conviction may be used against you

01:49PM   10   in the future if you are convicted in a subsequent

          11   proceeding to enhance or increase any sentence that you

          12   might receive for future offenses; are you aware of

          13   that?

          14               THE DEFENDANT:     Yes, ma'am.

          15               THE COURT:    Now, I have received the plea

          16   agreement in your case, but I am not required to accept

          17   it.     I may defer my decision of whether to accept the

          18   plea agreement until I have received and reviewed the

          19   Presentence Report from the probation office.

01:49PM   20               If I decide to reject the plea agreement, you

          21   will be advised of that decision in open court and you

          22   will be allowed to reconsider or withdraw your plea of

          23   guilty.

          24               Now, Mr. Meachum, in your plea agreement, you

          25   are waiving certain rights.         Specifically, with regard



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 36 of 44 PageID #: 105
                                                                                    18

           1   to your right to appeal, do you understand that under

           2   the terms of the plea agreement in this case, you will

           3   have a right to appeal a sentence that is imposed above

           4   the sentencing guideline range or above any mandatory

           5   minimum sentence, whichever is greater, but, otherwise,

           6   you understand that you are waiving the right to file a

           7   direct appeal of either your conviction or your

           8   sentence?

           9               THE DEFENDANT:     Yes, ma'am.

01:50PM   10               THE COURT:    Do you also understand that you are

          11   waiving or giving up the right to challenge the duration

          12   or the conditions of any term of supervised release that

          13   I impose?

          14               THE DEFENDANT:     Yes, ma'am.

          15               THE COURT:    You also are giving up the right to

          16   appeal my determination as to whether your sentence will

          17   be consecutive or partially concurrent to any other

          18   sentence; do you realize that?

          19               THE DEFENDANT:     Yes, ma'am.

01:50PM   20               THE COURT:    Now, under the terms of your plea

          21   agreement, you will have a right to file a claim for

          22   ineffective assistance of counsel or prosecutorial

          23   misconduct, but, otherwise, you understand that you are

          24   waiving the right to file any motions or pleadings under

          25   28 United States Code § 2255 to collaterally attack your



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 37 of 44 PageID #: 106
                                                                                    19

           1   conviction or sentence?

           2               THE DEFENDANT:     Yes, ma'am.

           3               THE COURT:    Do you also understand that under

           4   some circumstances, the government may have the right to

           5   appeal the sentence that I impose?

           6               THE DEFENDANT:     Yes, ma'am.

           7               THE COURT:    Now, Mr. Meachum, the government

           8   has not made any agreement to recommend a particular

           9   sentence.     So you know that your sentence will be

01:51PM   10   determined by me after I consider the sentencing

          11   guidelines and other information that is relevant to

          12   your case?

          13               THE DEFENDANT:     Yes, ma'am.

          14               THE COURT:    And, Mr. Meachum, you do understand

          15   that you will not be permitted to withdraw your guilty

          16   plea based on the sentence that you might receive?

          17               THE DEFENDANT:     Yes, ma'am.

          18               THE COURT:    Now, I will not be able to

          19   determine the appropriate sentence until I have received

01:52PM   20   the Presentence Report.        You and the government will

          21   have the opportunity to consider and challenge the facts

          22   in that report.

          23               Now, Mr. Meachum, you understand that parole

          24   has been abolished?

          25               THE DEFENDANT:     Yes, ma'am.



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 38 of 44 PageID #: 107
                                                                                    20

           1              THE COURT:     So you know that if I sentence you

           2   to prison, you will not be released on parole?

           3              THE DEFENDANT:      Yes, ma'am.

           4              THE COURT:     Are you currently on probation for

           5   any previous offenses?

           6              THE DEFENDANT:      I don't know.

           7              (A discussion was had off the record between

           8                the defendant and his counsel.)

           9              THE DEFENDANT:      Yes, ma'am.

01:52PM   10              THE COURT:     So you do think you are still on

          11   probation?

          12              THE DEFENDANT:      Yes, ma'am.

          13              THE COURT:     Now, do you understand that if you

          14   plead guilty in this case, your probation may be revoked

          15   in the other case?

          16              THE DEFENDANT:      Yes, ma'am.

          17              THE COURT:     Are you presently on parole from

          18   any penal institutions?

          19              THE DEFENDANT:      Yes, ma'am.

01:53PM   20              THE COURT:     All right.      Do you understand that

          21   by pleading guilty in this case, you may be found to

          22   have violated your conditions of parole?

          23              THE DEFENDANT:      Yes, ma'am.

          24              THE COURT:     Now, Mr. Meachum, I am required to

          25   inform you that as a condition of any period of



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 39 of 44 PageID #: 108
                                                                                    21

           1   supervised release that is imposed in this case, that

           2   supervised release will be revoked if you are found in

           3   possession of a controlled substance, a firearm, or

           4   ammunition.     So you understand that this revocation is

           5   now mandatory under federal law?

           6              THE DEFENDANT:      Yes, ma'am.

           7              THE COURT:     Mr. Meachum, knowing all these

           8   penalties, do you still wish to plead guilty?

           9              THE DEFENDANT:      Yes, ma'am.

01:53PM   10              THE COURT:     Very well.

          11              I have observed the appearance of Mr. Meachum

          12   here in court this afternoon and I have heard his

          13   answers to the questions that I have asked.              Based on my

          14   observations and his answers to my questions, I find

          15   that Mr. Meachum is fully competent and capable to enter

          16   a plea of guilty.

          17              Mr. Meachum, your plea of guilty to violating

          18   18 United States Code § 924(c)(1) as set forth in Count

          19   Six of the Superseding Indictment and your plea to

01:54PM   20   violating 18 United States Code § 924(c)(1) through (2)

          21   as set forth in Count Ten of the Superseding Indictment

          22   are accepted.

          23              Mr. Meachum is in full possession of his

          24   faculties this afternoon.         He is competent to plead

          25   guilty.    He is not here today under the influence of



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 40 of 44 PageID #: 109
                                                                                    22

           1   narcotics or other drugs or alcohol.            He has knowingly

           2   waived his constitutional right to trial and the other

           3   rights accorded to persons accused of a crime.

           4               Mr. Meachum understands the nature of the

           5   charges to which the pleas are offered and the maximum

           6   and minimum penalties that are provided by law for these

           7   offenses.

           8               Mr. Meachum has offered to plead guilty

           9   knowingly and voluntarily.         He understands the plea

01:55PM   10   agreement that's been made on his behalf.              Accordingly,

          11   the guilty pleas will be accepted.

          12               Mr. Meachum, you are hereby adjudged guilty of

          13   violating 18 United States Code § 924(c)(1) as set forth

          14   in Count Six of the Superseding Indictment, and you are

          15   adjudged guilty of violating 18 United States Code §

          16   924(c)(1) through (2) as set forth in Count Ten of the

          17   Superseding Indictment.

          18               Now, Mr. Meachum, you're going to be asked to

          19   provide information to the probation officer so that the

01:55PM   20   probation officer can prepare the Presentence Report in

          21   your case.     You may have your attorney present with you

          22   during that conference if you desire.

          23               Counsel are referred to Local Rule 83.9

          24   regarding sentencing procedures.           Within 14 days of the

          25   receipt of the Presentence Report, the parties shall



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 41 of 44 PageID #: 110
                                                                                    23

           1   file with the court any objections they may have to the

           2   Presentence Report.       A party having no objections to the

           3   report shall file a Notice of No Objections.

           4               Counsel for the government must file with the

           5   court and provide copies to the probation office and all

           6   counsel of record any enhancements the government will

           7   seek to rely upon to determine the appropriate sentence

           8   in this case, along with the sentencing memoranda

           9   setting forth the government's position -- the

01:56PM   10   government's reason for the requested enhanced sentence.

          11               Defense counsel must file with the court any

          12   requests for a variance from the sentence recommended by

          13   the sentencing guidelines, along with the sentencing

          14   memoranda setting forth Mr. Meachum's position as to why

          15   a variance from the recommended guideline sentence would

          16   be appropriate in his case.

          17               If an evidentiary hearing is required on any

          18   requested enhancement, variance, or any objection to the

          19   Presentence Report, the party must expressly request a

01:57PM   20   hearing at the time of filing any objections or

          21   response.    Failure to file a request for an enhancement,

          22   variance or objection to the Presentence Report may

          23   result in a denial of the request.

          24               Now, Mr. Meachum, you and your attorney will be

          25   permitted to speak on your behalf at the sentencing



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 42 of 44 PageID #: 111
                                                                                    24

           1   hearing in this case, which will be held on

           2   November 16th, 2017, at 10 o'clock a.m.

           3              Now, sir, you will remain in the custody of the

           4   United States Marshal and be produced for your

           5   sentencing hearing on November 16th, 2017, at 10 o'clock

           6   a.m.

           7              Mr. Sharp, is there anything further on behalf

           8   of your client?

           9              MR. SHARP:     No, Your Honor.       Thank you.

01:57PM   10              THE COURT:     Miss Sims, anything further on

          11   behalf of the government?

          12              MS. SIMS:     Nothing further, Your Honor.

          13              THE COURT:     Very well.      With nothing further,

          14   then we will stand in recess.

          15              THE COURTROOM DEPUTY:        All rise.

          16              This honorable court is now in recess.

          17              (Which were all the proceedings had and

          18               herein transcribed.)

          19                              * * * * * * *

          20

          21

          22

          23

          24

          25



      Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 43 of 44 PageID #: 112
                                                                              25

   1                           C-E-R-T-I-F-I-C-A-T-E

   2    STATE OF TENNESSEE

   3    COUNTY OF KNOX

   4                 I, Teresa S. Grandchamp, RMR, CRR, do hereby

   5    certify that I reported in machine shorthand the above

   6    proceedings; that the foregoing pages were transcribed

   7    under my personal supervision and constitute a true and

   8    accurate record of the proceedings.

   9                 I further certify that I am not an attorney or

  10    counsel of any of the parties, nor an employee or

  11    relative of any attorney or counsel connected with the

  12    action, nor financially interested in the action.

  13                 Transcript completed and signed on Monday,

  14    February 8, 2021.

  15

  16

  17

  18



  20
                             TERESA S. GRANDCHAMP, RMR, CRR
  21                         Official Court Reporter

  22

  23

  24

  25



Case 3:18-cv-00504-RLJ-DCP Document 15 Filed 03/22/21 Page 44 of 44 PageID #: 113
